Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US 9162515) in view of Wolbrom (US 4797243) and Nowak (US 7044675).
Regarding claim 1, Maruyama teaches a refill (10) for a writing felt pen (col. 2, ll. 20-25), the refill comprising a deformable pouch (20) and a nib (40) inserted into the deformable pouch.
Maruyama does not teach that the deformable pouch comprises a mix of dry absorbent polymer, fibers and dry ink.
Nowak teaches an ink reservoir with dry absorbent polymer (col. 2, ll. 20-29) and fibers (col. 5, ll. 28-34).
Wolbrom teaches an ink reservoir with dry ink (col. 1, ll. 54-56).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the pouch on Maruyama with a fibers and dry absorbent polymer as taught by Nowak for the purpose of preventing leaks (Nowak, col. 1, ll. 5-11). It would have also been obvious to provide the pouch of Maruyama fibers and dry ink as taught by Wolbrom for the purpose of extending the shelf life of the pen (Wolbrom, col. 1, ll. 48-53).
Regarding claim 12, the combination of Maruyama, Nowak and Wolbrom teaches the refill according to claim 1, wherein the deformable pouch comprises a neck (Maruyama, 25) and the nib is attached by positive locking to the neck (Maruyama, col. 6, ll. 7-27).
Regarding claim 14, the combination of Maruyama, Nowak and Wolbrom teaches a barrel (Maruyama, 62) for writing felt pen, the barrel comprising means (Maruyama, 64 and 65) for inserting and retaining a refill according to claim 1.
Regarding claim 15, the combination of Maruyama, Nowak and Wolbrom teaches a method for refilling a writing felt pen, the method comprising the steps of: - inserting a refill according to claim 1 into a barrel (Maruyama, Fig. 1); dipping the nib into water (Wolbrom, col. 1, ll. 56-52) so as to form a water-based ink and absorb the water-based ink into the dry absorbent polymer.
.
Claim(s) 2-6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, Nowak and Wolbrom as applied to claim 1 above, and further in view of Komiya (US 4970854).
Regarding claims 2 and 17, the combination of Maruyama, Nowak and Wolbrom teaches the refill according to claims 1 and 15, respectively, but does not teach that the fibres comprise or are made of polyethylene, polyester, polyamide or polyacrylonitrile, or mixtures thereof.
Komiya teaches an ink reservoir with fibers made of polyester (col. 2, ll. 57-60)
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the combination of Maruyama, Nowak and Wolbrom with fibres that comprise or are made of polyethylene, polyester, polyamide or polyacrylonitrile, or mixtures thereof as taught by Komiya, wherein doing so would have merely been a matter of selecting a known material suitable for use in an ink reservoir.
Regarding claim 3, the combination of Maruyama, Nowak and Wolbrom teaches the refill according to claim 1, but does not teach that the fibres are fibres having a denier between 1 and 10 den.
Komiya teaches an ink reservoir with fibers having a denier between 1 and 10 den (col. 3, ll. 32-33).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the combination of Maruyama, Nowak and Wolbrom with fibres having a denier between 1 and 10 den as taught by Komiya, wherein doing so would merely have been a matter of selecting a known material suitable for use in an ink reservoir.

Komiya teaches an ink reservoir with continuous fibers having a length greater than 10 cm (3-20 cm, col. 3, ll. 51-54).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the combination of Maruyama, Nowak and Wolbrom with continuous fibres having a length greater than 10 cm as taught by Komiya, wherein doing so would merely have been a matter of selecting a known material suitable for use in an ink reservoir.
Regarding claim 5, the combination of Maruyama, Nowak, Wolbrom and Komiya teaches the refill according to claim 4, but does not teach that the continuous fibres have a length equal to or smaller than five times the maximum barrel length in which the refill is configured to be inserted.
Komiya teaches fibers having a length in the range of 3 to 20 cm. Any maximum barrel length longer than 2.0 cm would read on claim 5.
Official Notice is taken that it is very well known to form pen barrel with a maximum length that is longer than 2.0 cm.
Applicant has challenged the Official Notice taken in the rejection of claim 5. In response to Applicant’s request, US Patent No. 7530753 discloses that “Generally, a writing implement with a projecting writing element, such as a mechanical pencil, a ballpoint pen, a fountain pen or a marker, has a length between 120 and 180 mm and the tip part of the writing implement is tapered to facilitate seeing the tip of the writing element.” (col. 2, ll. 59-63). It is noted that 120 mm and 180 mm are both larger than 2.0 cm. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the combination of Maruyama, Nowak, Wolbrom and 
Regarding claim 6, the combination of Maruyama, Nowak and Wolbrom teaches the refill according to claim 1, but does not teach that the fibres are staple fibres having a length equal to or smaller than 10 cm.
Komiya teaches staple fibers having a length equal to or smaller than 10 cm (3-20 cm, col. 3, ll. 51-54).
 Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the combination of Maruyama, Nowak and Wolbrom with are staple fibres having a length equal to or smaller than 10 cm as taught by Komiya, wherein doing so would merely have been a matter of selecting a known material suitable for use in an ink reservoir.
Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, Nowak and Wolbrom as applied to claims 1 and 15 above, and further in view of Ring (US 8541643).
Regarding claims 8 and 19, the combination of Maruyama, Nowak and Wolbrom teaches the refill according to claims 1 and 15, respectively, but does not teach that the dry absorbent polymer is made of polyacrylamide of potassium, polyacrylamide of sodium, polyacrylate of potassium, polyacrylate of sodium or crosslinked poly(itaconate).
Ring teaches the use of polyacrylate of sodium as an absorbent polymer (col. 3, ll. 15-18).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the combination of Maruyama, Nowak and Wolbrom such that the dry absorbent polymer is made of polyacrylamide of potassium, polyacrylamide of sodium, polyacrylate of potassium, polyacrylate of sodium or crosslinked poly(itaconate) as taught by Ring, .
Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, Nowak and Wolbrom as applied to claim 1 above, and further in view of Fukuoka (US 4976564).
Regarding claim 9, the combination of Maruyama, Nowak and Wolbrom teaches the refill according to claim 1, but does not teach that the nib is a sintered powder nib comprising polypropylene and/or polyethylene.
Fukuoka teaches a nib (5) that is a sintered powder nib comprising polypropylene and/or polyethylene (col. 4, ll. 56-58).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the combination of Maruyama, Nowak and Wolbrom such that the nib is a sintered powder nib comprising polypropylene and/or polyethylene as taught by Fukuoka, wherein doing so would have merely been a matter of selecting a material known for use as a nib.
Regarding claim 11, the combination of Maruyama, Nowak and Wolbrom teaches the refill according to claim 1, but does not teach that the nib is an extruded nib comprising polyacetal, polypropylene or polyethylene.
Fukuoka teaches a nib that is an extruded nib comprising polyacetal, polypropylene or polyethylene (col. 4, ll. 59-61).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the combination of Maruyama, Nowak and Wolbrom such that the nib is an extruded nib comprising polyacetal, polypropylene or polyethylene as taught by Fukuoka, wherein doing so would have merely been a matter of selecting a material known for use as a nib.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, Nowak and Wolbrom as applied to claim 1 above, and further in view of Duez (US 6893181).
Regarding claim 10, the combination of Maruyama, Nowak and Wolbrom teaches the refill according to claim 1, but does not teach that the nib comprises fibres agglomerated by a resin, the fibres being polyester, acrylic, polyamide or polyacrylonitrile and the resin being polyurethane or urea aminoplast.
Duez teaches a nib that comprises fibres agglomerated by a resin, the fibres being polyester, acrylic, polyamide or polyacrylonitrile (polyester, col. 5, ll. 54-57) and the resin being polyurethane or urea aminoplast (polyurethane, col. 5, ll. 54-57).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the combination of Maruyama, Nowak and Wolbrom such that the nib comprises fibres agglomerated by a resin, the fibres being polyester, acrylic, polyamide or polyacrylonitrile and the resin being polyurethane or urea aminoplast as taught by Duez, wherein doing so would have merely been a matter of selecting a material known for use as a nib.
Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, Nowak and Wolbrom as applied to claims 1 and 15 above, and further in view of Reuchlin (US 4470715).
Regarding claims 13 and 20, the combination of Maruyama, Nowak and Wolbrom teaches the refill according to claims 1 and 15, respectively, but does not teach that the deformable pouch comprises a first pouch made of watertight material and a second pouch made of elastic material.
Reuchlin teaches a first pouch made of watertight material and a second pouch made of elastic material (col. 2, ll. 58-68).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have mad the combination of Maruyama, Nowak and Wolbrom such .

Allowable Subject Matter
Claims 7 and 18 are allowed.

Response to Arguments
Applicant's arguments filed 21 September 2021 have been fully considered but they are not persuasive.
Applicant argues that Wolbrom does not teach a deformable pouch with a dry ink.
In response, it is noted that Maruyama teaches a deformable pouch and Wolbrom teaches a reservoir of dry ink. The combination of Maruyama, Wolbrom and Nowak teaches all the features of claim 1.
Applicant has challenged the Official Notice taken in the rejection of claim 5. In response to Applicant’s request, US Patent No. 7530753 discloses that “Generally, a writing implement with a projecting writing element, such as a mechanical pencil, a ballpoint pen, a fountain pen or a marker, has a length between 120 and 180 mm and the tip part of the writing implement is tapered to facilitate seeing the tip of the writing element.” (col. 2, ll. 59-63). It is noted that 120 mm and 180 mm are both larger than 2 cm.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754